1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***
      ELIZABETH CANNON,
6
                          Plaintiff,
7                                                     2:18-cv-01599-APG-VCF
      vs.                                             ORDER
8     ANDERSON BUSINESS ADVISORS, LLC, a
      Nevada limited liability company,
9
                          Defendant.
10

11
           Before the court is Defendant’s Emergency Motion for Sanctions (ECF NO. 68).
12
           Accordingly,
13
           IT IS HEREBY ORDERED that any opposition to Defendant’s Emergency Motion for Sanctions
14
     (ECF NO. 68) must be filed on or before 12:00 PM, November 18, 2019. No reply needed.
15
           IT IS FURTHER ORDERED that a hearing on Defendant’s Emergency Motion for Sanctions
16
     (ECF NO. 68) is scheduled for 10:00 AM, November 20, 2019, in Courtroom 3D.
17
           DATED this 14th day of November, 2019.
18
                                                            _________________________
19
                                                            CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
